Case: 17-30475      Document: 00514364341              Page: 1       Date Filed: 02/27/2018




       IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT


                                    No. 17-30475                               United States Court of Appeals
                                  Summary Calendar                                      Fifth Circuit

                                                                                      FILED
                                                                               February 27, 2018
                             In Re: Deepwater Horizon                            Lyle W. Cayce
                                                                                      Clerk
                     ------------------------------------------------------

EDUARDO PINEIRO PEREZ, Individually, doing business as La Sociedad
Cooperativa de Produccion Pesquera La Rivera De Tampico de Alto S. C. de
R.L,

                                           Plaintiff–Appellant

                                               v.


BP, P.L.C.; BP PRODUCTS NORTH AMERICA, INCORPORATED; BP
AMERICA, INCORPORATED; BP EXPLORATION & PRODUCTION,
INCORPORATED; TRANSOCEAN, LIMITED; TRANSOCEAN
DEEPWATER, INCORPORATED; TRANSOCEAN HOLDINGS,
INCORPORATED; TRANSOCEAN OFFSHORE DEEPWATER DRILLING,
INCORPORATED; HALLIBURTON ENERGY SERVICES,
INCORPORATED; SPERRY DRILLING SERVICES; BP AMERICA
PRODUCTION COMPANY,

                                         Defendants–Appellees

                     -------------------------------------------------------

CLAUDIO GONZALEZ DEL ANGEL, Individually, doing business as
Permisionario Claudio Gonzalez Del Angel,

                                           Plaintiff–Appellant

                                               v.
   Case: 17-30475     Document: 00514364341              Page: 2      Date Filed: 02/27/2018



                                    No. 17-30475
BP, P.L.C.; BP AMERICA, INCORPORATED; BP PRODUCTS NORTH
AMERICA, INCORPORATED; BP AMERICA PRODUCTION COMPANY;
BP EXPLORATION & PRODUCTION, INCORPORATED; TRANSOCEAN,
LIMITED; TRANSOCEAN HOLDINGS, INCORPORATED; TRANSOCEAN
DEEPWATER, INCORPORATED; TRANSOCEAN OFFSHORE
DEEPWATER DRILLING, INCORPORATED; HALLIBURTON ENERGY
SERVICES, INCORPORATED; SPERRY DRILLING SERVICES,


                                       Defendants–Appellees

               -------------------------------------------------------------

FELIPE BARRIOS ANZURES, Individually, doing business as Compro Venta
de Felipe Barrios,

                                         Plaintiff–Appellant

                                            v.


BP, P.L.C.; BP AMERICA, INCORPORATED; BP PRODUCTS NORTH
AMERICA, INCORPORATED; BP AMERICA PRODUCTION COMPANY;
BP EXPLORATION & PRODUCTION, INCORPORATED; TRANSOCEAN,
LIMITED; TRANSOCEAN HOLDINGS, INCORPORATED; TRANSOCEAN
DEEPWATER, INCORPORATED; TRANSOCEAN OFFSHORE
DEEPWATER DRILLING, INCORPORATED; HALLIBURTON ENERGY
SERVICES, INCORPORATED; SPERRY DRILLING SERVICES,

                                       Defendants–Appellees

              ----------------------------------------------------------------


ARTEMIO ARAN BLANCO, doing business as Grupo Pescadores Libres
Artemio Aran,

                                         Plaintiff–Appellant

                                            v.


                                             2
     Case: 17-30475      Document: 00514364341         Page: 3    Date Filed: 02/27/2018



                                      No. 17-30475
BP, P.L.C.; BP AMERICA, INCORPORATED; BP PRODUCTS NORTH
AMERICA, INCORPORATED; BP AMERICA PRODUCTION COMPANY;
BP EXPLORATION & PRODUCTION, INCORPORATED; TRANSOCEAN,
LIMITED; TRANSOCEAN HOLDINGS, INCORPORATED; TRANSOCEAN
DEEPWATER, INCORPORATED; TRANSOCEAN OFFSHORE
DEEPWATER DRILLING, INCORPORATED; HALLIBURTON ENERGY
SERVICES, INCORPORATED; SPERRY DRILLING SERVICES,


                                        Defendants–Appellees



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-MD-2179
                             USDC No. 2:16-CV-4122
                             USDC No. 2:16-CV-4123
                             USDC No. 2:16-CV-4124
                             USDC No. 2:16-CV-4151


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM:*
       This appeal emerges from the Deepwater Horizon multi-district
litigation (“MDL 2179”). The Appellants are cooperatives of fishermen and
their members, residing in or doing business in numerous Mexican States.
Appellants assert that the district court abused its discretion by forcing them
to comply with a pretrial order—PTO 60, a case management order. PTO 60
barred certain remaining plaintiffs from continuing to bring multi-plaintiff
complaints, including class actions. Despite the dictate of PTO 60, Appellants
proceeded to file four putative class actions—involving nearly 24,000 class


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             3
    Case: 17-30475     Document: 00514364341      Page: 4    Date Filed: 02/27/2018



                                  No. 17-30475
members—seeking damages. The district court rejected these attempts and
ordered the Appellants to file single-plaintiff complaints. When the Appellants
failed to comply—even after being given numerous opportunities to do so—the
district court dismissed their claims with prejudice.
      The Appellants then moved for a motion for reconsideration of the
dismissal. They argued that PTO 60 violated the Supreme Court’s decision in
Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393 (2010).
There, the Court held that Federal Rule of Civil Procedure 23 “entitl[es] a
plaintiff whose suit meets the specified criteria [of Rule 23] to pursue his claim
as a class action.” Id. at 398. According to Appellants, Shady Grove gave them
“the absolute right to file the class claims.” Appellees argued that Shady Grove
is inapposite; it dealt with a New York state law that modified Rule 23’s
application, and the holding did not “suggest that a plaintiff’s right to pursue
certification of a class action consistent with Rule 23 somehow shields it from
dismissal of its claims on other grounds, such as failure to comply with pretrial
orders.” The district court agreed with the Appellees and denied the motion
“for essentially the reasons provided by BP.”
      We review the district court’s decision for abuse of discretion. See Garcia
v. Woman’s Hosp. of Tex., 143 F.3d 227, 229 (5th Cir. 1998). The court has
broad discretion and inherent authority to manage its docket; that discretion
includes the power to dismiss a case for a party’s failure to obey the court’s
orders. See Sims v. ANR Freight System, Inc., 77 F.3d 846, 849 (5th Cir. 1996);
Woodson v. Surgitek, Inc., 57 F.3d 1406, 1417 (5th Cir. 1995). “A district court
abuses its discretion if it: (1) relies on clearly erroneous factual findings;
(2) relies on erroneous conclusions of law; or (3) misapplies the law to the facts.”
In re Volkswagen of Am., Inc., 545 F.3d 304, 310 (5th Cir. 2008) (quoting
McClure v. Ashcroft, 335 F.3d 404, 408 (5th Cir. 2003)). We conclude that the


                                         4
     Case: 17-30475       Document: 00514364341          Page: 5     Date Filed: 02/27/2018



                                       No. 17-30475
district court did not abuse its discretion and, therefore, AFFIRM the district
court’s dismissal.
       The Appellants’ sole argument on appeal is that they were entitled to
pursue their claims as a class action—notwithstanding the trial court’s case
management order to the contrary. 1 The Appellants again rely on Shady Grove,
but their reliance is misplaced. That case involved a diversity class-action suit
filed in federal court that the district court dismissed because of a New York
statute that substantively limited the availability of the class-action device in
those circumstances. Shady Grove, 559 U.S. at 397. The Second Circuit
affirmed. Id. at 398. The Supreme Court reversed, concluding that a state may
not statutorily limit the availability of pursuing a class action under Federal
Rule of Civil Procedure 23 in diversity jurisdiction cases. Id. at 398–401. Shady
Grove did not, as the Appellees argue, “involve the exercise of a judge’s case-
management discretion.”
       Here, PTO 60 is a case-management order that the district court issued
years into a highly complex MDL. After allowing plaintiffs to file multi-plaintiff
complaints for years, the court eventually sought to limit those sorts of filings.
Indeed, multiple multi-plaintiff complaints proceeded as part of the multi-
district litigation, and there were multiple class action settlements. PTO 60


       1 The Appellees give us reason to believe that the Appellants waived the argument
that PTO 60 contradicts the Supreme Court’s holding in Shady Grove. Most concerning, the
Appellants initially indicated to the district court that they planned to comply with PTO 60.
They requested—and the district court granted—an extension for them to do so. However,
they eventually reversed course and decided not to comply. Once this deadline (and other
opportunities to comply with PTO 60) passed, the district court dismissed their claims. Only
in the motion for reconsideration did the Appellants raise the argument that PTO 60
contradicted Shady Grove. As the Appellees argue, it appears that the Appellants “either
deliberately held in reserve or failed to even generate [this argument] until after they had
already lost.” Waiver rules matter, even in complex cases. See Stern v. Marshall, 564 U.S.
462, 481–82 (2011). Litigants may waive an argument—even one invoking a Constitutional
or statutory right— by failing to timely assert the right or by belatedly raising the argument,
“sandbagging” the court. See id. at 482. However, out of an abundance of caution, we consider
Appellants’ argument that PTO 60 contradicts Shady Grove.
                                              5
    Case: 17-30475     Document: 00514364341      Page: 6   Date Filed: 02/27/2018



                                  No. 17-30475
does not impose a substantive limit on the ability of a plaintiff to pursue a class
action under Federal Rule of Civil Procedure 23. Instead, PTO 60 is a
procedural case management order that dictates the continued availability of
the class device in a complex MDL. We do not read Shady Grove to be so broad
as to restrict a district court’s ability to manage its docket by restricting the
continued availability of a multi-plaintiff device, years into a complex MDL.
Notably, the Appellants fail to identify a case in which a court has read Shady
Grove in that fashion. Therefore, we conclude that the district court acted
within its discretion to dismiss the Appellants’ claims, see Woodson, 57 F.3d at
1417, and we AFFIRM the district court’s dismissal.




                                        6